       Case 1:20-cv-03865-DLC Document 9 Filed 06/17/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 RICHARD CARTER, Individually and on     :
 Behalf of All Others Similarly          :
 Situated,                               :            20cv3865 (DLC)
                                         :
                          Plaintiff,     :                  ORDER
                                         :
                 -v-                     :
                                         :
 WILLIS TOWERS WATSON PUBLIC LIMITED     :
 COMPANY, VICTOR F. GANZI, JOHN J.       :
 HALEY, ANNA C. CATALANO, WENDY E. LANE, :
 BRENDAN R. O’NEILL, JAYMIN B. PATEL,    :
 LINDA D. RABBITT, PAUL THOMAS, and      :
 WILHELM ZELLER,                         :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On May 19, 2020, plaintiff filed a class action lawsuit on

behalf of all public stockholders of defendant Willis Towers

Watson Public Limited Company (“Willis Towers Watson”).          The

complaint alleges violations of Sections 14(a) and 20(a) of the

Securities Exchange Act of 1934 (“1934 Act”).

     Section 78u-4(a)(3)(A) of the Private Securities Litigation

Reform Act (“PSLRA”), 15 U.S.C. § 78u-4(a)(3)(A), requires that:

     Not later than 20 days after the date on which the
     complaint is filed, the plaintiff or plaintiffs shall
     cause to be published, in a widely circulated national
     business-oriented publication or wire service, a
     notice advising members of the purported plaintiff
     class--
       Case 1:20-cv-03865-DLC Document 9 Filed 06/17/20 Page 2 of 3



          (I) of the pendency of the action, the claims
          asserted therein, and the purported class period;
          and

          (II) that, not later than 60 days after the date
          on which the notice is published, any member of
          the purported class may move the court to serve
          as lead plaintiff of the purported class.

15 U.S.C. § 78u-4(a)(3)(A)(i).      Pursuant to § 78u-

4(a)(3)(A)(ii),

     If more than one action on behalf of a class asserting
     substantially the same claim or claims arising under
     this chapter is filed, only the plaintiff or
     plaintiffs in the first filed action shall be required
     to cause notice to be published in accordance with
     clause (i).

Id. § 78u-4(a)(3)(A)(ii).

     The PSLRA also requires that not later than 90 days

after the date on which notice is published, the Court

shall consider any motion made by a purported class member

in response to the notice, and shall appoint as lead

plaintiff the member or members of the purported plaintiff

class that the Court determines to be most capable of

adequately representing the interests of class members.

See id. § 78u-4(a)(3)(B)(i).      In the event that more than

one action on behalf of a class asserting substantially the

same claim or claims has been filed, and any party has

sought to consolidate those actions for pretrial purposes

or for trial, the Court shall not appoint a lead plaintiff




                                     2
         Case 1:20-cv-03865-DLC Document 9 Filed 06/17/20 Page 3 of 3



until after a decision on the motion to consolidate is

rendered.    See id. § 78u-4(a)(3)(B)(ii).

    As permitted by § 78u-4(a)(3)(A)(ii), counsel in a related

case published the required notice on June 3, 2020.            Members of

the purported class therefore have until August 3, 2020 to move

the Court to serve as lead plaintiffs.         Accordingly, it is

hereby

    ORDERED that opposition to any motion for appointment of

lead plaintiff shall be served and filed by August 14, 2020.

    IT IS FURTHER ORDERED that a telephonic conference is

scheduled for August 28, 2020 at 10:00 a.m. to consider any

motions for appointment of lead plaintiff and lead counsel and

for consolidation.      The dial-in credentials for the telephone

conference are as follows:

                  Dial-in:          888-363-4749
                  Access code:      4324948

The parties shall use a landline if one is available.

    IT IS FURTHER ORDERED that the named plaintiff shall

promptly serve a copy of this Order on each of the defendants.

    IT IS FURTHER ORDERED that the Order of June 15, 2020

scheduling the initial pretrial conference is VACATED.


Dated:      New York, New York
            June 17, 2020
                                    ________________________________
                                              DENISE COTE
                                      United States District Judge


                                       3
